DETAILED ACTION

Claims 2, 6, 9, 12-13, and 15 are canceled.
Claims 1, 3-5, 7-8, 10-11, and 14 are rejected.
Claims 16-30 and 46 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as obvious over Nakamura et al. (“Nakamura”, Journal of Adhesion Science and Technology 22 (2008) 1313-1331) in view of Luo et al. (“Luo”, US 2014/0147989 A1), Mehta (US 2014/0316041 A1), and Chatterjee et al. (“Chatterjee”, US 2012/0322910 A1), and as evidenced by Satrijo et al. (“Satrijo”, US 2015/0030839 A1).
Regarding claims 1, 3-5, 7-8, 10-11, and 14, Nakamura teaches an acrylic block polymer with a tackifier (title) which has a storage modulus of greater than 105 at temperatures from 25 to 80 degrees C. and less than 105 at a temperature greater than 100 degrees C. (see Figures 7-9). Nakamura does not expressly teach the adhesive is an interlayer adhesive for a CMP stacked pad, but this is considered an intended use. Nakamura does not teach infrared radiation. However, the adhesive component is capable of being exposed to infrared radiation. Please note that this limitation does not add structure to the adhesive as the claim is not a method claim and also does not invoke 35 U.S.C. 112 (f). See MPEP 2182.
Further regarding claims 1 and 3, Nakamura does not expressly teach the adhesive component is a urethane adhesive or rubber, polyester, or silicone adhesives. However, all of these adhesives are known obvious variants capable of meeting the Dahlquist criteria (see [0062] and [0063]). As stated above, Nakamura teaches an acrylic adhesive that overlaps the claimed range of storage modulus. In view of the teachings of Satrijo, it would have been obvious to one of ordinary skill in the art at the 
Nakamura is silent as to the inclusion of carbon black as an IR absorbing additive in the specified amounts. However, Luo teaches an adhesive (title) with a filler in an amount of from 0.2 to 5% by weight ([0032]) and an average particle size of about 3nm to 100nm ([0036]). Luo teaches the filler may be carbon black ([0036]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use carbon black as taught by Luo as it may provide mechanical stability to the adhesive. Although the particle size is slightly different, Luo teaches the particle size may be selected depending on desired characteristics ([0038]). Since the effect of particle size is well understood in adhesives, it would be within the level of ordinary skill in the art to adjust the size depending on desired characteristics.
Nakamura is silent as to N-butylbenzene sulfonamide plasticizer in the specified amount. However, Mehta discloses a polymer composition and teaches n-butylbenzene sulfonamide is commonly used plasticizer used in commercial and industrial applications for imparting flexibility and/or strength ([0004]). Mehta also teaches using 1 to 30 weight percent of plasticizer (claim 15), which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use N-butylbenzene sulfonamide as a plasticizer to impart strength and/or flexibility to a polymer composition.
Nakamura is silent as to a terpene phenolic tackifier in the specified amounts. However, Chatterjee teaches an adhesive (title) which uses tackifiers including phenol-modified terpenes ([0039]) in an amount greater than zero and up to 150 parts per 100 parts polymer ([0041]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the tackifiers taught by Chatterjee to overcome problems noted in the art such as incomplete compatibility or cloudiness ([0040]-[0041]).

Response to Arguments
Applicant's arguments have been fully considered but are either moot in view of the new grounds of rejection or are not found persuasive.
Applicant argues that Nakamura teaches away because Nakamura teaches a preferred range of 30 to 50% tackifier. However, Chatterjee teaches an overlapping range which overcomes problems such as incomplete compatibility or cloudiness.
Applicant also argues that Luo teaches a temporary adhesive instead of a permanent adhesive. This is an intended use and would not distinguish over the prior art. Also, the examiner acknowledges the size ranges are slightly different. However, Luo appreciates that the sizes may be selected depending on their desired characteristics.
The examiner maintains his position regarding the modulus limitations.
The ranges claimed in claim 1 are very broad and are of well known components of adhesives (tackifiers, plasticizers, additives). Varying these components in a urethane adhesive is not considered novel or nonobvious. Furthermore, the intended use as an interlayer adhesive for a CMP stacked pad does not make it nonobvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.